UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EXQUISITE MULTIMEDIA, INC.,

       Plaintiff,

               v.                                     Civil Action No. 11-1976 (RWR/JMF)

DOES 1-336,

       Defendants.

                                               ORDER

       In accordance with the accompanying Memorandum Opinion, it is, hereby,

       ORDERED that plaintiff, in writing by February 10, 2012, supplement its showing

regarding its good faith belief that the IP addresses identified by plaintiff belong to persons who

are domiciled in the District of Columbia and that the ISPs identified by plaintiff serve the

District of Columbia. It is further, hereby,

       ORDERED that plaintiff show cause why venue is proper unless the defendant resides in

the District of Columbia.
                                                                                  Digitally signed by John M. Facciola
                                                                                  DN: c=US, st=DC, ou=District of
       SO ORDERED.                                                                Columbia,
                                                                                  email=John_M._Facciola@dcd.usco
                                                                                  urts.gov, o=U.S. District Court,
                                                                                  District of Columbia, cn=John M.
                                                                                  Facciola
                                                                                  Date: 2012.01.19 10:17:53 -05'00'
                                                      _____________________________
                                                      JOHN M. FACCIOLA
                                                      UNITED STATES MAGISTRATE JUDGE